A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Exhibit 10.239 December 13, 2010 Mr. Jeff Cerefice DTG Operations, Inc. (“DTG”) 5330 E. 31st Street Tulsa, OK74135 Dear Mr. Cerefice: This letter will confirm the agreement (“Agreement”) reached between DTG Operations, Inc. (“DTG”) and General Motors LLC (“GM”) regarding DTG’s purchase or lease of 2011 model GM vehicles.The details of this Agreement are as follows: 1. DTG will purchase or lease from GM dealers of their choice a minimum quantity of 2011 model GM vehicles under the terms and conditions of GM’s 2011 Model Year National Fleet Risk Purchase Program (refer Attachment 5).The agreed mix of units is detailed in Attachment 6. 2. In exchange for this Agreement to purchase the number of units and in a mix satisfactory to GM, as described in Attachment 6, GM and DTG agree to the following: a. GM will provide a per unit base incentive to DTG which is detailed in Attachment 6 and outlined under the terms and conditions of GM’s 2011 Model Year National Fleet Risk Purchase Program.These incentives are in lieu of other retail and fleet incentives. Payment of these amounts will be made upon submission of such vehicles in accordance with Paragraph 4. b. Vehicles purchased under the 2011 Model Year National Fleet Risk Purchase Program by DTG must be ordered with VX7 and C1W under GM FAN 804887. 3. GM agrees to offer DTG a 2011 Model Year volume bonus payment for all 2011 Model Year units purchased under this agreement.GM will pay DTG the model year bonus amount detailed in Attachment 6.A minimum of *** 2011 Model Year units must be entered into VOMS no later than April 15, 2011 to qualify.This bonus is payable on *** per the terms set forth in Paragraph 4 with the exception of a monthly RIMS transmission requirement. 4. GM will pay to DTG the per unit incentive described in Attachment 6 on the fourth Thursday of the month following delivery of the unit provided GM is in receipt of an electronic media transmission to GM’s Remarketing Information System (RIMS) for that unit by the second Friday of the month.An electronic media transmission received after the second Friday of the month will be paid by the fourth Thursday of the following month.If the fourth Thursday is a banking holiday, funds will be received the next banking day. A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 2 of 4 This electronic media transmission must include VIN numbers on the portion of the minimum quantity agreed to in Attachment 6, delivered in the preceding month, and not covered in previous payments.Application for this incentive must be made no later than December 31, 2011.A complete schedule of due dates and payment dates is detailed in Attachment 10. Payments of the per unit amount due to DTG are based upon achieving the agreed to purchase volume requirements referenced in Attachment 6.Actual approved volumes and contractual stated volumes can vary based on the timing of contractual updates.Any payments received priorto attaining the indicated volume will be returnable to GM at the close of the model year should the volume not be attained by DTG.Any pro rata monthly payment processed in error on volume not approved by GM can be charged back through open account the following month at GM discretion. Volume and mix requirements may only be modified by mutual agreement between the parties.Approved changes will be reflected on a quarterly basis and a revised Attachment 6 will be updated and signed by both parties. 5. Any delay or failure of either party to perform its obligations under this Agreement will be excused if, and to the extent that, it is caused by an event or occurrence beyond the reasonable control of the party and without its fault or negligence, such as, by way of example and not by way of limitation, acts of God, actions by any governmental authority (whether valid or invalid), fires, floods, windstorms, explosions, riots, natural disasters, wars, sabotage, labor problems (including lockouts, strikes and slow-downs), inability to obtain power, or court injunction or order; provided that written notice of such delay (including the anticipated duration of the delay) will be given by the affected party to the other party within 10 days of the event or occurrence. Upon such notice the Parties shall begin discussions to address mitigation of the event or occurrence. Any product substitutions require mutual agreement of the parties.Any such product substitution shall not reduce the volume of units purchased by DTG or change the amount of the payment. In the event DTG chooses to cancel any order placed through its respective dealers, at event code 3000, GM has the right to assess a fee of *** per vehicle to be paid to GM within10 business days of demand.If vehicle is cancelled because GM cannot build and ship this vehicle within 30 days of original production request, it can be cancelled without any imposition of fees. 6. DTG agrees to retain any documents or records relevant to vehicles purchased under this Agreement or any GM program and/or claims submitted for payment under this Agreement or any other GM program for two years after the close of the program.DTG agrees to permit any designated representative of GM to examine, audit and take copies of any accounts and records DTG is to maintain under this Agreement.DTG agrees to make such accounts and records readily available at its facilities during regular business hours.GM agrees to furnish DTG with a list of any reproduced records. 7. Selected General Motors vehicles are equipped with OnStar.For details regarding notification of OnStar equipment and services, please refer Attachment 8. A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 3of 4 8. *** This agreement is confidential and proprietary to GM and is intended for the sole use by GM and DTG.Failure to maintain confidentiality of the terms of this agreement may result in loss of Fleet Authorization privileges with regard to future purchases. This letter represents the sole agreement, regarding the subjects herein, between DTG and GM and can be modified only in a writing executed by an authorized representative of each of the parties. This agreement shall in all respects be interpreted, enforced and governed under the laws of the state of Michigan, without regard to the conflicts of law and principles thereof. On behalf of General Motors LLC, I would like to express my appreciation for your business and hope this Agreement will continue to strengthen our business relationship. Please return a copy of this letter acknowledging your agreement to the above. Very truly yours, (s) Date: 12/16/10 Brian Small General Motors General Manager Fleet and Commercial Operations/NAICP (s) Date:12/17/10 Don Johnson General Motors Vice President U.S. Sales Operations (s) Date:12/16/10 Ed Toporzycki General Motors Executive Finance Director U.S. Sales Operations A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 4of 4 (s) Date:1/3/11 Jeffrey A. Cerefice, Vice President DTG Operations, Inc. (“DTG”) Attachments Key Attachment 1N/A Attachment 2N/A Attachment 3N/A Attachment 4N/A Attachment 52isk VX7 – National Fleet Risk Purchase Program Guidelines Attachment 6VX7 Program Volume and Incentives Attachment 7N/A Attachment 8OnStar Attachment 9N/A Attachment 10Calendar of Matrix Submission and Payment Dates 1 of 6 Attachment 5 GENERAL MOTORS 2011MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES 1. PROGRAM NAME AND NUMBER: 2011 Model Year National Fleet Risk Purchase Program for Daily Rental Operators Program Code:VX7 Program No. 05-11VX7-1 2. PROGRAM DESCRIPTION: This program makes available to General Motor’s dealers and qualified long-term daily rental fleet customers, allowances on select 2011 Model Year General Motors vehicles sold and delivered to qualified long-term daily rental customers/users. A qualified long-term daily rental fleet customer/user is defined as any company that purchases and registers or leases five (5) or more new cars and/or trucks for use in its operations during the current or preceding model or calendar year or preceding twelve (12) month period or that owns or leases fifteen (15) or more cars and/or trucks for use in its operations. A qualified long-term daily rental fleet customer/user must have a General Motors Fleet Account Number (GM FAN) to be eligible for any General Motors fleet incentive. The qualified long-term daily rental fleet user must be the customer who purchases the vehicle directly from the General Motors dealer and who meets the 7 month in-service requirement. This program contains the following attachments: Attachment 5A: Required Minimum Equipment Levels 3. PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD: Program Start Date: Opening of 2011 model year ordering system Program End Date: When Dealers are notified that 2011 Model Year fleet orders are no longer being accepted by General Motors In-service Period: Minimum seven (7) months.If, however, a vehicle has been damaged beyond repair, i.e., fire, frame, or water damage, etc., and documentation is available to support the condition, this provision will be waived. 4. ELIGIBLE MODELS/ALLOWANCES /REQUIRED OPTIONS/ORDER CRITERIA/OTHER REQUIREMENTS/CHARGEBACK CRITERIA: Eligible Models/Allowances: 2 of 6 Attachment 5 Units ordered with option VX7 received order date price protection (PRP) and an invoice credit of $ per unit listed below. $ Per unit – All GM Models - $0.00 Any GM model not specifically noted above is not eligible for this incentive (VX7). Required Options/Order Criteria: Vehicle purchased under the 2011 Model Year National Fleet Risk Purchase Program must be ordered with VX7 and appropriate customer identifier as stated in the contractual agreement and will not be eligible for retail sale incentives. Option - VX7 Order Type – FDR (Fleet Daily Rental) Vehicles ordered under the VX7 program are not eligible for the retail alternative program.VX7 program incentive amounts are available exclusively to the ultimate daily rental fleet customer. Eligible vehicles under the VX7 program are required to comply with minimum factory installed equipment levels specified (see “2inimum Equipment File” – Attachment 5A). Units delivered to your drop ship sites should have your assigned UPC processing code (Customer Code) on the window label and delivery receipts should be checked to verify proper ownership of the vehicle.GM Customer Support should be contacted immediately regarding units delivered to the wrong drop ship site to determine the appropriate course of action.Units that were incorrectly delivered must not be placed into rental service.GM reserves the right to deny incentives on units in rental service that have been incorrectly delivered, accepted, or titled. Other Requirements/Chargeback Criteria: All moneys paid that do not meet the program requirements will be charged back.General Motors reserves the right to audit dealer records and disqualify any sales allowance in the event such sales do not meet the program guidelines.All moneys improperly paid will be charged back. 5. METHOD OF APPLICATION/FINAL DATE FOR SUBMISSION OF APPLICATION & RESOLUTION OF REJECTS: Method of Application: Order Option VX7 Final Date for Submission of Application/Resolution of Rejects: December 31, 2011 6. INCENTIVE CODE/METHOD OF PAYMENT: Incentive Code: VX7 Method of Payment: Submission for Payment – No Invoice Credit 3 of 6 Attachment 5 7. DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR FLEET CUSTOMERS (GM FAN HOLDERS): Delivery Reporting: Vehicles delivered to fleet customers must be reported with one of the following delivery types under this program.All deliveries to customers with a valid GM fleet account number must be reported as fleet deliveries, regardless of order type. Del Type Description – Fleet Sales Type – 020 Daily Rental Compatible Incentive & Allowance Programs: Vehicles delivered to fleet customers with the above delivery type may be eligible for the following other incentive programs.Because not all the programs listed below may be combined with each other, consult the guidelines of each program in question.Programs not listed below would not be compatible unless the specific guidelines indicate otherwise. FLEET CUSTOMERS (GM FAN HOLDERS) YES/NO GENERAL GM MOBILITY (MOB/MOC/R8L) N SALESPERSON / SALES MGR. INCENTIVES N CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS N GM BUSINESS CARD (UDB) N CONSUMER CASH N DEALER CASH N BONUS CASH N OPTION PACKAGE DISCOUNTS N PRICING PRICE PROTECTION/BONA FIDE SOLD ORDER (PPT W/VX7) N PRICE PROTECTION/NET INVOICE (PRP) Y ORDER/DELIVERY FLEET ORDERING & ASSISTANCE (VQ1/VQ2/VQ3) Y INTRANSIT INTEREST CREDIT (C4C) Y RENTAL REPURCHASE (VN9) N FLAT-RATE REPURCHASE (YT1 THROUGH YT9) N RISK (VX7) X GM DEALER RENT-A-CAR (FKR/FKL) N GOVERNMENT PSA/PURA/BID ASSISTANCE/CE (R6D/PBP/PBS) N FLEET/COMMERCIAL NATIONAL FLEET PURCHASE PROGRAM (FVX/FPP) N RETAIL ALTERNATIVE (CNC/CNE/CSE/CSR/CWE) N SMALL FLEET APR ALTERNATIVE (XMC) N GM'S BUSINESS CUSTOMERS CHOICE N TRUCK STOCKING (TSI) N 4 of 6 Attachment 5 MOTOR HOME INCENTIVE (R7Y) N SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE (R6H) N RECREATIONAL VEHICLE INCENTIVE (R6J) N DEMO - LIGHT DUTY DEALER (DEM/DEE) N DEMO - LIGHT DUTY SVM (DES) N SIERRA FLEET PEG (R7F/FLS) N FLEET PREFERRED EQUIPMENT GROUPS N COMPETITIVE ASSISTANCE PROGRAMS (CAP) N 8. DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR NON-FLEET CUSTOMERS (NON-GM FAN HOLDERS): Not Applicable – Customer must be a GM FAN holder and use a fleet order type. 9. OTHER PROGRAM GUIDELINES: A. Delivery data is not required to receive the invoice credit but deliveries should be reported as soon as the delivery is made. B. Deliveries through secondary dealer codes are eligible. C. Customer rebate amount must be spelled out on Buyer’s order, and customer incentive acknowledgement and/or assignment form is not required. D. General Motors upfitted vehicles (except RV’s) are eligible provided the vehicle was purchased directly from GM or from another dealer in the United States and proved title to the vehicle was retained by the franchised dealer through the point of sale and delivery to the ultimate fleet customer.Recreational vehicles are excluded. E. This incentive program is available exclusively to the ultimate daily rental fleet customer. F. A qualified fleet customer/user is defined as any company that purchases and registers or leases five (5) or more new cars and/preceding model or calendar year or preceding twelve (12) month period or that owns or leases fifteen (15) or more cars and/or trucks. G. The qualified daily rental fleet user must always be the customer who purchases the vehicle directly from the General Motors dealer and who meets the in-service requirement. H. Canceled fleet orders must be credited and rebilled as retail stock.You should contact your regional office. I. The qualified daily rental fleet customer hereby agrees that the vehicles supplied by GM under this agreement are subject to the export control laws and regulations of the United Sates (U.S.) and shall comply with such laws and regulations. J. Optional equipment and, in special circumstances, certain standard equipment can be added to and deleted from GM vehicles during the ordering and manufacturing process by retail, fleet and rental customers.It is the rental account's responsibility to ensure that actual vehicle content is properly disclosed to a buyer or transferee in a clear and unambiguous writing when disposing of a vehicle.Rental accounts that use third party build specifications to promote the sale of their unit should be especially careful to ensure the accuracy of that data.The rental company shall be responsible for, and shall hold GM harmless, from any claim related to incorrect or incomplete descriptions of vehicle content by third party buyers or transferees. 5 of 6 Attachment 5 K. This is the General Motors guideline regarding the definition of a "rental" vehicle: "The bona fide rental of a vehicle involving use and payment by a customer on an hourly, daily, weekly, or monthly basis.Usage of any such vehicle(s) by a customer for a period of four (4) consecutive months or longer shall be deemed to constitute leasing and not rental and will make the vehicle ineligible for incentives.Any exceptions to this rule must be pre-approved by GM before a unit enters rental service. In the event a vehicle enrolled in the National Fleet Risk Purchase Program is found to be on-rent (lease) to a customer in excess of the above guideline, or if the customer consecutively rents multiple enrolled vehicles for an aggregate term of four (4) or more months, all vehicles involved in such transactions will not be considered rental and will be ineligible for incentives.If necessary, General Motors will audit the rental company to ensure compliance with this guideline. GENERAL POLICY GUIDELINES: A. All General Motors general guidelines and definition of terms relative to incentive programs that were supplied to your dealership apply to this program.Refer to GM dealer sales allowance and incentive manual. B. General Motors reserves the right to cancel, amend, revise or revoke any program at any time based on its sole business judgment.Final decisions in all matters relative to interpretation of any rule or phase of this activity rest solely with General Motors. C. General Motors reserves the right to audit dealer records and disqualify any sales allowance in the event such sales do not meet the program guidelines.All moneys improperly paid will be charged back to the dealer. D. Dealers must retain records to substantiate their claim to an incentive or allowance.All applications which indicate assignment by the customer to the dealer of a customer incentive must be supported by appropriate documentation retained in the deal file.If dealer records do not support the claim, the dealer will be charged the amount of allowance or incentive paid. E. Any disputes between the customer and the dealer arising from misunderstandings or ambiguities regarding this program which cannot be resolved by referring to appropriate customer incentive acknowledgment and/or assignment form (sample copy displayed in GM dealer sales allowance and incentive manual), will result in the dealer incurring a debit if the payment has already been credited. 6 of 6 Attachment 5 ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE FLEET ACTION CENTER AT 1-800-FLEET OP OR THE RETAIL SALES GROUP. A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Attachment 6 2011MY DTAG - VX7 Program Volume and Incentives CONTRACTUAL VOLUME 11/22/2010 Model 11MY Model Tag 11 MY Trim Level Volume 2010CY Q4 Volume 2011CY Trim Level (%) Total Volume Base Incentive Upper Trim Bonus MY Bonus Total Incentive Total Ext Incentive See Note See Note See Note See Note See Note Aveo * (Pricing Released) * Malibu * (Pricing Released) * Traverse * (Pricing Released) * Total/Average * NOTES: * Production Timing * GM Aveo* Malibu* Traverse* (s)Jeffrey Cerefice 1/3/2011 (s) B Small 12/16/2010 DTG Acknowledged and Agreed Date General Motors Approved Date Attachment 8 EQUIPMENT & SERVICE NOTIFICATION Equipment & Service Notification All new vehicles, except Cadillac, that include OnStar, and are ordered using a daily rental order-type, will be eligible for six months of OnStar Service commencing with the reported new vehicles delivery date.All Cadillac models will continue to be eligible for one year of service.For daily rental applications, an OnStar blue button press may be handled by a recorded message or a live advisor.Specific processes for managing services like remote door unlocks, stolen vehicle assistance and assuring rental privacy are either already in place with the rental company or will be established upon request.OnStar equipped vehicles may have stolen Vehicle Slowdown capability that enables OnStar to slow down a stolen vehicle remotely to assist authorities in its recovery.OnStar equipped vehicles may also have “Remote Ignition Block” capability that enables OnStar to inhibit the ability to start the vehicle. Daily rental accounts agree to include the following or other approved language in the rental contract to describe OnStar services that may be available” "If my rental vehicle has active OnStar equipment, I authorize the provision of OnStar services, acknowledge the OnStar system limitations, and agree to the release of vehicle information as required by law.Further details are available at OnStar.com or by contacting OnStar." A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. December 16, 2010 Mr. Jeff Cerefice DTG Operations, Inc. (“DTG”) 5330 E. 31st Street Tulsa, OK74135 Subject:Amendment 1 Dear Mr. Cerefice: This letter amends the agreement dated December 13, 2010 (“Agreement”) reached between DTG Operations, Inc. (“DTG”) and General Motors, LLC (“GM”) regarding DTG’s purchase or lease of 2vehicles under the 2ational Fleet Risk Purchase Program.Terms defined in the Agreement shall have the same meanings in this letter amendment and conditions contained in the Agreement shall apply unless stated otherwise. 1. DTG will purchase or lease from GM dealers of their choice a minimum quantity of 2011 Model Year GM vehicles under the terms and conditions of GM’s 2011 Model Year Daily Rental Purchase ProgramShort Term YT9 (refer to Attachment 3).DTG agrees to purchase an additional *** units under the program. a. The depreciation rate is detailed in Attachment 3A. b. All vehicle minimum equipment requirements must be met by carline per the terms of the Minimum Equipment Guidelines (refer to Attachment 3B).The parties agree that if Purchaser does not satisfy the minimum equipment requirements, the parties shall meet in a good faith attempt to negotiate an appropriate adjustment to payments to compensate for those vehicles that were not ordered to meet the minimum requirements. c. All vehicle minimum equipment requirements will be met on a monthly basis. d. Units are to be ordered for production as follows: i. *** units for *** production ii. ***units for *** production 2. *** 1 A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Except as amended by this letter, all other terms and conditions of the Agreement apply and remain in effect.Please return a copy of this letter acknowledging your agreement to the above. Very truly yours, By:(s)Date:2/23/11 Brian Small General Motors General Manager Fleet and Commercial Operations/NAICP By:(s)Date:2/23/11 Ed Toporzycki General Motors Executive Finance Director U.S. Sales Operations (s)Date:2/24/11 Jeffrey A. Cerefice, Vice President DTG Operations, Inc. (“DTG”) Attachments Key Attachment 1 Not applicable. Attachment 2A Not applicable. Attachment 2B Not applicable. Attachment 3 2hort Term YT9 – Daily Rental Purchase Program Guidelines Attachment 3A YT9 Parameters & Rates Attachment 3B Minimum Equipment Guidelines Attachment 3C GM 2aily Rental Guaranteed Residual Program Turn-In Standards And Procedures 2 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 Table of ContentsPage I. General Condition Standards …………….………… 2 A. Vehicle Return Requirements …………….3 B. Title, Registration, Tax, VIN Plate …………… 3 C. Vehicle Damage and Disclosure…………….…………… 3 D. Damage Allowance, Existing Damage, Previous Repairs …………… 4 E. Vehicle Maintenance ……………. 5 II. Normal Wear and Tear …………… 5 A. Glossary……………5 B. Sheet Metal and Paint …………… 5 C. Convertible Tops ……………. 6 D. Front and Rear Bumpers …………… 7 E. Tires …………… 9 F. Wheels, Covers and Aluminum Wheels ……………10 G. Vehicle Lighting…………… 11 H. Interior Soft Trim and Carpets …………… 11 I. Carpet Retainers / Sill Plates …………… 11 J. Vehicle Glass ……………11 III. Original Equipment, Aftermarket Equipment and Accessories …………… 12 IV. Missing Equipment Program (MET) …………….………… 12 V. Vehicle Integrity …………… 13 VI. Litigation Liability ……………. 14 VII. General Turn-In Procedures …………… 14 A. Forecast …………… 14 B. Delivery ……………14 C. Inspection …………… 14 D. Reviews …………… 15 E. Acceptance ……………. 15 F. Payments …………… 15 G. Rejects ……………16 H. Other …………… 16 VIII. Permanently Rejected Vehicles ……………. 17 IX. Miscellaneous Items ……………. 17 A. General Return Facility Guideline …………… 17 B. Holidays …………… 17 C. Contact Information ……………18 X. Exhibits A. Vehicle Categories……………19 B. PDR Process and Limitations …………… 20 C. MET Program Price List/ Misc. MET Item …………… 21 D. Mid – Rail and Engine Cradle Damage Definitions…………… 24 E. GM Authorized Return Locations…………… 25 F. GM Approved 2010 Replacement Tire Tables……………29 G. MET Tire Program……………. 30 H. GM Windshield Glass Manufacturers …………… 31 I. Title Shipping and Handling Procedure ……………. 32 J. Aluminum Wheel Repair …………….……………. 33 2010 General Motors Return Guidelines Final:February 15, 2010 1 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 2010 General Motors Return Guidelines Final:February 15, 2010 2 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 The interpretation of these Guidelines is solely the discretion of General Motors LLC (or”(GM”). I. GENERAL CONDITION STANDARDS A. Vehicle Return Requirements 1. Vehicle must be returned washed and vacuumed.Vehicles with dirty interiors including newspapers, cups and other trash will be charged a $35 Dirty Interior MET Fee. a. The dirty interior charge will be used when the interior of the vehicle is littered with trash.Excessive trash in the vehicle such as cups, bottles, newspapers, food bags, roadmaps, etc., that would hinder interior inspection would generate a $35.00 dirty interior MET charge. b. One of the following items will be allowed at no charge, 1) gum wrapper 2) plastic bottle / bottle cap 3) straw or straw wrapper. c. General Motors’ expectation of a vehicle’s condition, when returned by the rental company, is that it will be in the same condition as it is when provided to a rental customer. 2. Vehicles with an exterior that is too dirty to inspect will be gate released to the rental account for washing.When the vehicle is returned and inspected a $75.00 re-inspection fee will be charged. 3. Vehicles must have a minimum ¼ tank of gasoline with the exception of Hawaii vehicles, which cannot exceed a ¼ tank of gasoline. 4. Emission labels are required to be in place and legible on all vehicles returned to General Motors.Vehicles without an emission label will be Currently Ineligible and gate released to the rental account.A $75.00 re-inspection fee will be charged when the vehicle is corrected and returned. 5. Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and programmed keyless remotes/key fobs and all other remotes, included as original equipment. 6. General Motors vehicles store the vehicle mileage in one of two locations, either the vehicle’s Instrument Cluster or the Body Control Module, BCM.Vehicles with the mileage stored in the BCM can be restored using the Tech 2 scan tool and a code supplied by GM Techline, refer to the appropriate GM Shop Manual for complete instructions.Rental accounts with General Motors Warranty In-shop facilities may be able to restore the mileage after a BCM replacement with the proper training and tools.For vehicles with the mileage stored in the Instrument Cluster, the mileage will be restored by the AC Delco Service Center prior to returning the cluster to the customer.Vehicle mileage restoration MUST be done at the time of the repair as the stored information must be recovered and transferred to the new / replacement part.If any of the above repairs cannot be properly completed by the rental account’s service department, the vehicle must be taken to the appropriate GM dealer for repairs.Vehicles with 0 mileage or a mileage statement will no longer be accepted for return to General Motors. 7. A vehicle must comply with all aspects of the applicable program parameters or it is not eligible for return. 8. Each vehicle shall be in sound mechanical and electrical operating condition.Repair of these items must be made prior to turn-in or the vehicle will be rejected. 2010 General Motors Return Guidelines Final:February 15, 2010 3 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 9. All warranty and campaign claims should be completed prior to returning the vehicle to General Motors.Failure to complete warranty and/or campaign claims may render the vehicle Currently Ineligible.A $75.00 re-inspection fee will be charged when the vehicle is returned.Repair of existing body damage is not required for vehicles released for warranty, mechanical or campaign repairs. Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including driver, passenger or side airbags that have been deployed, missing or otherwise disconnected, must be replaced with the approved OEM replacement and must meet GM standards prior to turn-in. B. Title, Registration, Tax, VIN Plate 1. A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a branded title, is not eligible for return. 2. All vehicles must have a valid and current registration, at the time of acceptance.State and local taxes must be paid prior to turn-back. The Daily Rental Company must comply with State regulations pertaining to proof of payment for State and local taxes. 3. Titles for all turn-in vehicles for the Daily Rental Companies must bereceived by the SGS Title Center within three (3) business days of vehicle turn-in to the address shown below.The vehicle turn-in date is considered the first day.See Exhibit I for detailed title shipping instructions. SGS Title Center 9805-C North Cross Center Court Huntersville, NC 28078 Phone:704-997-1082 FAX:704-997-1090 4. The Daily Rental Company must remove each vehicle at an auction or turn-in site if the title for such vehicle is not received within 30 days of the turn-in date.The vehicle will be Currently Ineligible and will be assessed a re-inspection fee if / when it is returned. 5. The vehicle’s Vehicle Identification Number Plate (VIN) must be completely readable and properly attached to the dash panel.Any obstruction causing a portion of the plate to be covered is not acceptable. 6. The plate must be flush and secure with the rivets intact and tight. 7. The plate cannot be bent, cracked or torn and the rivets cannot be damaged in any manner. 8. Bent or loose VIN plates cannot be repaired or replaced.General Motors cannot replace a VIN plate or the rivets used to attach it to the dash panel. 9. VIN plates not meeting these criteria will render the vehicle Permanently Ineligible for this Program. C. Vehicle Damage and Disclosure Requirements 1. The GM Disclosure Policy mandates that all prior damage and repairs must be electronically disclosed prior to turn back, excluding warranty repairs performed by the Daily Rental Company or a GM Dealer. 2010 General Motors Return Guidelines Final:February 15, 2010 4 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 2. The electronic disclosure must be checked in the appropriate box (Yes or No), confirmingor denying previous damage.Failure to disclose previous damage at turn-in will be grounds for rejecting the vehicle. 3. Collision damage must be disclosed and be supported by repair orders, if requested by the inspection provider on behalf of General Motors. 4. Repair orders must accurately reflect all work performed and include all associated repair costs. 5. The inspection provider, on General Motors behalf, will request a Repair Order when: a. Previous repaired damage noted during the inspection does not agree with the disclosure. b. The dollar amount disclosed appears too high or low based on the visual inspection. c. The disclosed damage areas and the disclosed repair amount appear significantly out of line. d. There should be no other arbitrary rule or guideline, such as any damage over $XXX amount or with damage to X number of body panels used as a basis for requesting R.O.’s. 6. Requested repair orders must be received by the inspection provider within two business days of the request for the rental account to maintain their original turn in date.Requested repair orders not received by the inspection provider within seven (7) business days will cause the vehicle to be deemed Currently Ineligible and must be gate released and removed from the yard until the repair order is available.A $75.00 re-inspection fee will be charged when the vehicle is returned with the requested repair order. D. Damage Allowance, Existing Damage and Previous Repairs 1. GM will absorb the cost of repairs on those vehicles returned with $400 or less existing damage. 2. GM will charge the Daily Rental Company for current damage in excess of the $400 damage allowance plus a service fee. The service fee will be applied as follows: AMOUNT IN EXCESS OF $400 SERVICE FEE $0 TO $99.99 EQUAL TO AMOUNT OVER $100.00 TO $1,099.99 $1,100.00 TO $1,599.99 3. Vehicles with existing damage exceeding $2,000 are not currently eligible for return. 4. Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for Category 2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4 vehicles.These amounts exclude costs related to vehicle glass, tires, wheels, wheel covers, Supplemental Inflatable Restraint (SIR) system components, “Loss of use” and towing charges.Vehicles exceeding these maximums are not eligible for turn-in.See Exhibit A - Vehicle Categories / Prior Repair Limits. 5. Vehicles with "Poor Prior Repairs" of $700 or less, GM will accept the vehicle and charge the estimated repair cost to the Daily Rental Company under the MET program.Vehicles with “Poor Prior Repairs” exceeding $700 will be considered “Currently ineligible” and released to the Daily Rental Company. 2010 General Motors Return Guidelines Final:February 15, 2010 5 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 6. If a vehicle is identified as “currently ineligible” as a result of a mechanical, warranty / campaign, unacceptable glass or mis-matched tires, etc. GM will allow the unit to be gate released, repaired for these reasons only, and returned for acceptance consideration. If the returned vehicle has had partial repairs on any chargeable damage identified when it was originally inspected, the entire vehicle must be repaired to no more than $100 in chargeable current damage. A $75 Re-inspection Fee will apply. 7. Missing equipment will not be included as part of the chargeable damage allowance, but will be charged per the Missing Equipment Program (MET, refer to Section IV). A. Vehicle Maintenance 1. Vehicles must be maintained as described in the Vehicle Owners Manual. Failure to comply will result in permanent rejection of the vehicle.The repair/replacement of an engine or transmission that is due to non-compliance of vehicle maintenance will render the vehicle permanently ineligible. II. NORMAL WEAR AND TEAR Listed below is the nomenclature commonly used to describe degree of damage in inspection reporting. A. GLOSSARY OF TERMS – “General Description” 1. Abrasion – A lightly scratched or worn area of the finish, either paint, clear coat, or chrome, that does not penetrate to the base material of the part or panel. 2. Chip – Confined area where paint has been removed from the surface, usually not larger than 1/8 inch, for purposes of these return guidelines. 3. Dent – A depression of any size in the panel material whether metal, composite, or other, with or without paint damage. 4. Ding – A small dent an inch or less in diameter with or without paint damage. 5. Gouge – An area where the damage has penetrated the finish and removed a portion of the base material of the part or panel. 6. Scratch – A cut in the surface, of any material, that may or may not penetrate the finish. 7. Scuff – A worn or rough spot that is deep enough to disturb the base material of the part or panel but does not remove any base material. B. SHEET METAL AND PAINT The following are acceptable return conditions and applicable charges.For Paintless Dent Removal (PDR) criteria see Exhibit B. 2010 General Motors Return Guidelines Final:February 15, 2010 6 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 1. Maximum of two dents per panel that are individually no larger than one (1) inch in diameter, does not break the paint, and qualifies for Paintless Dent Removal (PDR) are non-chargeable. 2. Scratches in the clear coat that do not penetrate to the color coat, and do not catch a finger nail, are non-chargeable. 3. Chips to door, hood or deck lid edges that do not reach flat panel surfaces are non-chargeable. 4. An appearance fee and PDR may be used on the same panel. 5. One dent that qualifies for PDR that contains one chip inside the dent.The chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit any spider cracks around the chip.This damage would be charged $50 for the PDR and $20 Appearance Charge for the chip, totaling $70.00. 6. ALL PANELS EXCEPT HOOD a. One to three chips, individually no larger than one-eighth (1/8) inch in diameter are no charge. b. Four to six chips per panel will be charged the $20 appearance charge. c. Over six chips per panel will require a minimum of a panel refinish. 7. HOOD PANEL a. Maximum of six chips to the leading edge (first 5 inches) of the hood, individually no larger than one-eighth (1/8) inch in diameter, and / or up to three chips on the remainder of the hood at no charge. b. Up to 10 chips in the leading edge of the hood and / or up to six chips on the remainder of the hood will be charged a $40 appearance charge. c. Over ten chips in the leading edge of the Hood and / or over six chips on the remainder of the Hood will require a minimum of a hood panel refinish. d. Scratches that individually do not exceed ¼ inch in length may be used in any combination with chips but not to exceed the quantities shown above. HOOD PANEL CONDITIONS HOOD – LEADING EDGE, FIRST 5” HOOD – ALL BUT LEADING EDGE CHARGES Maximum of 6 chips / scratches Maximum of 3 chips / scratches Non-Chargeable Maximum of 10 chips / scratches Maximum of 6 chips / scratches. $40.00 Appearance fee Greater than 10 chips / scratches Greater than 6 chips / scratches Hood Panel Refinish See B. Sheet Metal and Paint above for additional details. 8. Chips and scratches, that exceed the guidelines outlined above, will be charged for Panel Refinish. 9. Vehicles with damage confined to either the upper or lower half of a panel may qualify for a partial panel repair.A partial panel repair can only be considered when there is a clean break between the upper and lower portion of the panel.A clean break is defined as a body side molding, cladding, etc. that runs from one end of the panel to the other with no gaps at either end.Body lines are not a clean break and partial panel repair does not apply. A partial Deck Lid / Lift gate repair has been added for an area below a molding that goes from end to end on the Deck Lid or Lift gate.An example would be the Chevrolet Impala 2010 General Motors Return Guidelines Final:February 15, 2010 7 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 with an area of approximately 2 inches below the Deck Lid Molding.This is not a spot repair and cannot be used above the molding. The floor of a pick-up truck box is considered one panel and is covered by the above guideline of two dents per panel no larger than (1) inch that does not break the paint.One dent to each wheelhouse no larger than (1) inch, that does not break the paint, is acceptable.Paintless Dent Removal cannot be used on the floor or wheelhouse of a pick-up truck. C.CONVERTIBLE TOPS The following are acceptable return conditions with regard to convertible tops: 1. Stains that can be removed by normal reconditioning. 2. Abrasions that are not visually offensive. 3. Top structure must be operational and not damaged. D.FRONT AND REAR BUMPERS Bumpers will be inspected from a standing position. The following are acceptable return conditions with regard to front and rear soft painted bumper fascia and textured bumpers: 1. A maximum of two dents, no larger than one inch that do not break the paint are no charge. Dents that encroach on the edges of the license plate pocket and impressions of screw heads would continue to be chargeable damage. 2. Maximum of two scratches per bumper that are no longer than two (2) inches and no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider than ¼ inch that penetrates the color coat, exposing the black bumper material, but not penetrating the black bumper material requiring filler are non-chargeable. 3. Minor indentations in the rear bumper cover, directly below the trunk opening, without paint damage are non-chargeable. 4. An appearance charge of $20 will be assessed for minor chipping along the edge of the rear bumper below the deck lid / lift gate that does not remove the base material.This would be damage from dragging items from the trunk across the top of the bumper. 5. On bumper covers with no other damage, one to three chips 1/8 inch or less per bumper cover are no charge.Four to six chips 1/8 inch or less per bumper cover charged for $20 appearance fee.Over six chips per bumper cover will require a minimum of a partial bumper repair.Scratches that individually do not exceed ¼ inch in length may be used in any combination with chips but not to exceed the quantities shown above. 2010 General Motors Return Guidelines Final:February 15, 2010 8 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 [Graphic Omitted] BUMPER CONDITIONS FRONT OR REAR BUMPER FASCIA CHARGES A maximum of two dents, no larger than one inch that do not break the paint Non-Chargeable Maximum of two scratches per bumper no longer than 2” and no wider than ¼”or, one scratch no longer than 4” and no wider than ¼ inch Non-Chargeable Minor indentations in the rear bumper cover, directly below the trunk opening, without paint damage Non-Chargeable An appearance charge will be assessed for minor chipping along the edge of the rear bumper below the deck lid / lift gate that does not remove the base material $20.00 Appearance Fee BUMPER COVERS WITH NO OTHER DAMAGE Maximum of 3 chips / scratches per bumper Non-Chargeable Maximum of 6 chips / scratches per bumper $20.00 Appearance Fee Greater than 6 chips / scratches per bumper Minimum Partial Bumper Repair See D. (Front and Rear Bumpers) above for additional details. 6. The front and rear bumper fascia may be mis-aligned due to a low impact collision.A charge of $50.00 has been added for the front and rear bumper to re-attach any disconnected fasteners and align the bumper fascia when no other damage is present.This repair cannot be used for a poor previously repaired bumper, only minor misalignments without paint damage. 7. Damage on the underside of the bumper, observed during the undercarriage inspection, other than breakage, will not be chargeable.Cracked or broken bumpers, regardless of location, will remain chargeable as a repair or replacement. 2010 General Motors Return Guidelines Final:February 15, 2010 9 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 8. Partial bumper repairs may be charged using the following criteria for either painted or textured bumpers: a. A partial bumper repair can be performed on a rolling third or 33% of the bumper.The damage can be anywhere on the bumper as long as it is confined to an area equal to a continuous third of the bumper’s length. b. Partial bumper repairs cannot be used for vehicles utilizing paints commonly referred to as pearl or tri-color due to color matching concerns. c. The $20 appearance fee may be used on bumpers in conjunction with a partial bumper repair if the damage is located on different areas of the bumper. (Example) The partial bumper charge can be assessed for damage to the center of the bumper and an appearance fee for minor chips on the left end of the bumper eliminating the need to charge for a full refinish. 9. Cracked or punctured bumper fascia’s will be charged a minimum partial bumper repair fee of $125.00 for painted bumpers and $175.00 for textured bumpers per the parameters below. a. Crack(s) in the bumper, not exceeding a total combined length of four (4) inches in total, or a puncture not exceeding the diameter of a U.S. quarter. b. Amaximum of two dents, individually not exceeding two (2) inches in diameter and confined to 1/3 of the bumper area. Bumpers that are both painted and textured or two tone will be treated as separate chargeable bumpers and charged the full repair amount for each panel if the damage follows the above guidelines. License plate screw holes in the front bumper cover used to attach the license plate to the bumper, without the proper bracket, will be charged a minimum of a partial bumper repair at $125.00. Metal bumpers, either painted or chrome. a. A maximum of two scratches or chips per bumper that are no longer than two (2) inches and no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider than ¼ inch that penetrates the color coat, that would not require filler are acceptable at no charge. b. A maximum of two (2) dents that are individually no larger than one (1) inch in diameter and do not damage the paint or chrome will be charged $100.00. c. Damage exceeding the above criteria will be charged for a bumper replacement including damage that removes any chrome plating on a metal bumper. E. TIRES The following are acceptable conditions regarding all tires including full size spare tires which must meet the same inspection criteria as a road tire: The space saver spare tire used on most General Motors vehicles does not fall into the same criteria as the four road tires.The space saver spare must be in the vehicle, inflated and undamaged.The minimum 5/32 inch tread depth requirement does not apply.They also may not be the same make as the road tires. 2010 General Motors Return Guidelines Final:February 15, 2010 10 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 1. All tires must have 5/32 inch or better original tread across all primary tread grooves without any exposed belts.All tires must match by size, make and type. 2. Only GM original equipment tires or GM approved replacement tires are acceptable.Refer to Exhibit F - GM Approved 2009 Replacement Tire Table. 3. When the replacement tire shown in Exhibit F is not available the first step should be to contact the tire manufacturer through their Customer Assistance phone number.This information is located in the Tire Warranty Book included with the vehicle’s warranty information.If the replacement tire cannot be located a replacement exhibiting the same TPC code as the original tire may be used, however, all tires must match by size, make and type. 4. Tires without a TPC rating or when another manufacturer cannot supply the same TPC rated tire, any other OE supplier shown on Exhibit F can be used as long as the tire matches the original by size, load rating and speed rating.The same rule as above will apply, all four tires must match by size, make and type. 5. Tires with mushroom-type plugs, installed from the inside out, in the tread only, are acceptable.All other plugs / patches are not acceptable.General Motors reserves the right to charge the Daily Rental Company via the MET Tire Program for any unacceptable plugged tire found and replaced prior to the sale of the vehicle, with no right to review. 6. Exhibit G - MET Tire Program, provides details for tire replacement under the MET program.This program is available to Daily Rental Companies at their discretion. [Graphic Omitted] FWHEELS, COVERS AND ALUMINUM WHEELS Refer to Exhibit J for GM approved wheel repairs. Wheel description and nomenclature 1. Stamped Steel Wheel – A base wheel usually painted black which utilizes a hub cap or wheel cover. 2010 General Motors Return Guidelines Final:February 15, 2010 11 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 2. Aluminum / Alloy Wheel – A wheel made of aluminum or aluminum alloy.These wheels are typically coated with either, 1) clear coat 2) paint with or without clear coat 3) polished and clear coated or 4) chrome plated. The following are acceptable return conditions for aluminum / alloy wheels, stamped steel wheels, and wheel covers with any appropriate charges.See Exhibit J. for additional information: 1. Description of non-chargeable conditions. a. The face of the wheel cover or wheel may have a maximum of two (2) light scratches or scuffs to the surface not penetrating through to the base material that are no longer than 1 1/2 inches and no wider then 1/4 inch. b. Light scratches or scuffs within one inch of the outside edge of the wheel or wheel cover are acceptable, provided they do not, in total, exceed one-third (1/3) the circumference of the wheel. 2. A $50 MET Appearance Charge will be assessed for abrasions and scratches, exceeding those outlined in number one above, that do not remove material or distort the outer edge of the wheel. a. Damage must be limited to the outer one (1) inch of the edge of an Aluminum or Alloy wheel that can be removed with light sanding. b. The damage cannot, in total, cover more than 25% of the wheel’s rim area. 3. Scratches, scuffs or gouges that remove material or distort the outer edge of the wheel can be repaired.The following prices apply to aluminum, alloy and chrome plated steel wheels as shown in Exhibit J. a. All car and truck aluminum / alloy with clear coat or painted surface $165.00, b. All car and truck chrome plated aluminum / alloy or steel $205.00. c. All car and truck brightly polished aluminum $235.00. 4. Gouges of the base material in the center or spoke area of the aluminum / alloy wheel are not repairable and must be charged for a replacement. G.VEHICLE LIGHTING The following are acceptable return conditions with regard to vehicle lighting: 1. All lights/lamps must be operational.(Front, Rear, Side and Interior) H. INTERIOR SOFT TRIM AND CARPETS The following are acceptable return conditions with regard to interior soft trim and carpets: 1. All stains which can be removed by normal reconditioning are non-chargeable. 2. Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in diameter and not through the backing material is non-chargeable. 3. For tears or cuts in leather, vinyl or cloth, on soft interior trim panels, the following damage charges will apply. a. $100.00 for tears or cuts not longer than two inches in leather or vinyl. 2010 General Motors Return Guidelines Final:February 15, 2010 12 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 b. $70.00 for tears or cuts not longer than two inches in plain cloth, with no pattern. c. For tears or cuts up to four inches the damage charge is $125.00 for leather or vinyl and $90.00 for plain cloth, with no pattern. d. The above repairs cannot be utilized if the damage crosses a seam in the material. e. Damage exceeding the above criteria will require a trim panel part replacement. 4. Carpet stains that require bleaching and dying of the carpet will be charged $65 per section, ie. right front, left front, etc. 5. Torn or punctured carpet may be repaired using the following pricing: a. $50 charge for a puncture not exceeding ¾ inch in diameter. b. $125 charge for a tear not exceeding two (2) inches in length. 6. Damage exceeding the above defined conditions, in number 4 and 5 above,will require carpet replacement. I. CARPET RETAINERS/ SILL PLATES The following are acceptable return conditions with regard to carpet retainers/sill plates: 1. Carpet retainers and sill plates must be in place. 2. Minor surface scuffs/scratches are acceptable. J. VEHICLE GLASS 1. The following are acceptable return conditions with regard to rear windows, side / door windows, and any stationary glass: a. Minor pinpoint chips or vertical scratches in the side / door glass will be acceptable and noted in the non-chargeable portion of the AD006. b. Minor pinpoint chips to any stationary or rear glass is acceptable as a non-chargeable condition. c. Any damage more severe than stated above will render the vehicle Currently Ineligible and must be released to the rental account for repair. Only windshields can be charged as a MET Program charge or part replacement.Door, side and rear windows cannot be charged as current damage and must be considered Currently Ineligible and released to the rental account for repair.A $75.00 Re-inspection Fee will be charged upon the vehicle’s return. 2. Windshield a. Pinpoint chips are non-chargeable providing the glass is not sandblasted.Sandblasted glass is defined as a series of pinpoint chips in a concentrated area. b. Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed three sixteenth (3/16) inch are non-chargeable providing no more than two (2) chips reside in the driver's side wiper area. 2010 General Motors Return Guidelines Final:February 15, 2010 13 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 c. Chips (without legs) one-eighth (1/8) inch or less located within one (1) inch inbound from the "Frit Band" (windshield outer perimeter darkened area) are non-chargeable. d. General Motors will not accept glass that has been repaired.Only OEM glass is acceptable (see Exhibit H: GM Windshield Glass Manufacturers.) e. Damaged windshields may be replaced under the terms of the MET program. 3. General Motors reserves the right to charge the Daily Rental Company $220 for each windshield replaced at auction prior to sale of vehicle where previously written as “chipped no charge”, with no right to review. III.ORIGINAL EQUIPMENT, AFTERMARKET EQUIMENT AND ACCESSORIES A. Original Equipment - All original equipment and accessories noted on the factory invoice must be on the vehicle.All missing parts (such as body side moldings, wheel covers, trunk mat, spare tire, correct rear van seats, jack and wheel wrench) are to be replaced prior to return and must be original GM equipment.All OEM options and accessories must be installed on the vehicle prior to being placed in daily rental service. B. After-Market Equipment - Any after-market parts or accessories i.e. GPS / navigational systems, pick-up truck bed liners, running boards, etc. installed by the rental account or their agent must have priorGM Remarketing approval prior to installation.Drilling, electrical modifications, etc. without prior approval will render the vehicle permanently ineligible.Pick-up truck bed liners, running boards, etc. must be left on the vehicle at turn back. IV.MISSING EQUIPMENT PROGRAM (MET) A. The Missing Equipment Program (MET) is designed to expedite turn-in by allowing the Daily Rental Company to pay for select missing parts or accessories as determined by GM Remarketing (refer to Exhibit C), as opposed to the Daily Rental Company replacing the part or accessories.MET items will be deducted from the repurchase payment to theDaily Rental Company.MET items will not be included as part of the $400 chargeable damage allowance (Refer to Section I-D, Damage Allowance). B. Vehicles turned in with one or all the mats missing, on vehicles so equipped, will be assessed a MET charge for missing mats or for the set if none are returned with the vehicle.All 2005 and subsequent model year vehicles will be assessed the appropriate MET fee for any missing floor mats.Floor mats are required per the “Minimum Equipment Requirements” for all model year vehicles. C. Keyless remote / key fobs must be operational.Key fobs that are not functional will be charged $30.00 for re-programming.Missing key fobs will be assessed the programming fee, which is included in the Met fee for the missing key fob(s). V.VEHICLE INTEGRITY A. Damage which compromises the integrity of the vehicle, repaired or not, will be grounds for rejecting the vehicle as a permanent reject.Minor damage that has not been repaired (i.e., small dents, scrapes, or scratches) which does not compromise the structural integrity of the vehicle is acceptable on the following components: 1. Floor Panel / Trunk Floor 2010 General Motors Return Guidelines Final:February 15, 2010 14 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 2. Mid – Rail Assembly(See Exhibit D, Part 1) 3. Outer Rocker Panels / Pinch Welds 4. Frame Rails / Rail Extensions 5. Sub-Frame Assemblies (Engine Cradles) (See Exhibit D, Part 2) B. Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours or less for any cosmetic repairs is acceptable, on the following components, provided there is no structural damage and the repairs meet GM standards: 1. Frame Rail / Rail Extensions 2. Apron / Upper Reinforcements 3. Cowl Panel 4. Hinge / Windshield "A" Pillar 5. Center / "B" Pillar C. The cosmetic repair time shown above is just that, cosmetic.This may include aligning the ends of the frame rails to align the bumper, etc.Pulling or sectioning frame rails, doorframes, and pillars are not acceptable repairs for rental vehicles being turned back to General Motors.A cosmetic repair to frame rails does not include adding body filler / Bondo.This practice will permanently reject the vehicle. D. Repaired damage or replacement of the following components is acceptable: 1. Radiator Core Support 2. Frame Rail Extensions 3. Engine Sub-Frame 4. Outer Rocker Panel 5. Rear Body Panel 6. Quarter Panel (Proper Sectioning is Acceptable) 7. Roof (Repair only, no repair to the Roof Rails) E. Vehicles with misaligned door(s) exhibiting any of the following conditions must be considered currently ineligible (CI) due to the difficulty in determining the cause of the misalignment and or appropriate repair charges: 1. The door “ramps up” on the lock striker when closing but may be aligned when closed and latched. 2. The door contacts any part of the door opening or door frame. 3. Any contact with surrounding panels. 4. When previous repairs involving the misaligned door are observed, the misalignment must be considered a poor previous repair and released to the rental account for correction. VI.LITIGATION LIABILITY Non-disclosure of damages or the use of non-GM OEM parts by the Daily Rental Company may result, at GM's discretion, in the Daily Rental Company being named as a participant in any litigation brought against GM.If a Daily Rental Company attempts to return vehicles with 2010 General Motors Return Guidelines Final:February 15, 2010 15 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 non-disclosed damage, or purposely conceal prior repairs, it will result in GM refusing to accept additional vehicles for turn-back. VII. GENERAL TURN-IN PROCEDURES A. FORECAST 1. At least 30 days prior to vehicle turn-in, the GM Remarketing Department is to be notified, in writing (E-mail) by the Corporate Office of the Daily Rental Company of the following: a. Turn-in location b. Quantity Please E-mail this forecast to your Account Representative.E-mail address can be found in Section IX-C. 2. Two weeks prior to turn-in, the Daily Rental Company is to advise the GM approved turn-in location of tentative quantities and days for turn-in via written confirmation.GM reserves the option to limit daily returns.Failure to comply with this procedure may result in GM's refusal to allow any vehicle to be returned, thus delaying the actual acceptance date. B. DELIVERY Vehicles returned for repurchase shall be delivered to a GM approved turn-in location and parked in the designated return area at no expense to GM.A list of GM approved locations is attached and is subject to change at GM's discretion (Exhibit D).Normal operating hours for delivery is 8am to 5pm, Monday through Friday.The Daily Rental Company should allow sufficient time to prepare the vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc. C. INSPECTION 1. Vehicles will be inspected by an authorized representative of GM, using the electronic Form AD006.The initial vehicle inspection will be provided to the Daily Rental Company at General Motor's expense.The Daily Rental Company will be charged $75 for each inspection and/or verification required after the initial inspection.Hawaii vehicles will be charged $115 for each inspection required after the initial inspection. 2. The $75 re-inspection fee will be charged when a vehicle has been previously inspected and removed by the Daily Rental Company prior to acceptance, or when the Daily Rental Company replaces MET items. D. REVIEWS 1. The Met/Non-Met report will be printed twice daily - at mid-day and end-of-business (5:00 PM).The end-of-day report will not contain the day's summary but rather summarize what was completed after the mid-day report. 2. Vehicle worksheets are printed and available throughout the day. 3. Reviews can be conducted throughout the day.However, reviews must be completed prior to three (3:00) PM the day following printing of the worksheet.This will permit prompt 2010 General Motors Return Guidelines Final:February 15, 2010 16 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 shipment of vehicles.If the review is not completed prior to three (3:00) PM, the vehicle will be processed as per the original inspection. 4. Vehicles with current damage not exceeding $400 and MET charges collectively not exceeding $100 will be processed as written, with no right to review.Keyless entry key fob programming is not included in the $100 total and is not considered a reviewable MET charge. 5. After a vehicle has been reviewed by the rental account representative and the site inspection provider representative, any agreed upon changes must be signed and dated by both parties on the Yard Worksheet.The change(s) must be clearly noted on the Yard Worksheet to aid in tracking the change(s).Without this notation it is very difficult to accurately determine which line was changed and to what extent, should a question arise in the future.Not clearly noting the changes can also lead to errors when inputting the changes to update the inspection. 6. Additionally, it is the responsibility of the inspection provider to enter all agreed upon changes into their inspection system and processed to RIMS so the charges are added or removed from the Condition Report prior to acceptance.Yard worksheets that were changed after the review process must be retained for a minimum of 6 months.Failure to make agreed upon changes may result in a chargeback to the inspection provider for the cost of the inspection. E. ACCEPTANCE 1. A copy of the Form AD006 or an electronic file will serve as the acceptance receipt for the Daily Rental Company.The date used to stop depreciation will be identified on the acceptance line of Form AD006 or on the electronic file. 2. The Daily Rental Company will have three (3) business days from the vehicle turn-in date to provide the vehicle title to the SGS Title Center: 9805-C NorthCross Center Court, Huntersville, NC 28078 in order to receive the turn-in date as the depreciation stop date/acceptance date (should all other conditions be satisfied). The day the vehicle is turned in is considered the first business day.See Exhibit I for more details. F. PAYMENTS 1. Repurchase payments will be issued within twenty-five (25) business days of General Motors acceptance as indicated on the General Motors Vehicle Condition Report and Acceptance Receipt Form AD006.For payment purposes, Monday through Friday are considered business days. 2. General Motors does not staff, nor process payments during the Christmas holiday or any period of time General Motors is closed (e.g. two week mandatory shutdown during July).Payment processing will not resume until General Motors officially returns to work. G. REJECTS 1. Rejected vehicles left at marshalling yards in excess of three (3) business days upon removal notification may result in no additional vehicles being approved for return. 2010 General Motors Return Guidelines Final:February 15, 2010 17 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 2. Vehicles at an auction waiting for title more than 30 days must be removed by the Daily Rental Company.The vehicle will be classified as Currently Ineligible and will be assessed a re-inspection fee if / when it is returned. General Motors and all approved turn-in locations are not responsible for any liability regarding rejected vehicles, not removed within three (3) business days 3. .Vehicles that are classified as a Permanent Reject will be assessed a $75 service charge.General Motors Remarketing will provide a quarterly invoice which will include the turn back location, turn-in date, VIN, and the reject reason. 4. It is General Motors’ practice to ship vehicles once they pass the inspection process, with or without acceptance.On rare occasions, a title may not be sent to the Title Center in time and the vehicle exceeds the maximum allowable in-service time.Depending on the timing, the auction that received the vehicle, may recondition the vehicle and / or perform repairs in preparation for sale.Should this occur due to the rental account not sending the title and the vehicle becomes ineligible for repurchase by GM, the charges for these services along with the shipping cost will be charged to the rental account, and paid, prior to releasing the vehicle back to the account. H. OTHER 1. Mechanical and body shop labor rates used to calculate chargeable damage will be subject to change.The following are the current labor rates for metal repairs, paint, and mechanical (part replacement): a.$37.80 Metal Repair b.$37.80 Paint c.$38.00 Part Replacement (mechanical) 2. In the event a vehicle is returned to General Motors in error, the following guidelines will be used to return the vehicle to the rental account. a. Rental Account request for vehicle return “prior” to acceptance Vehicle will be temporarily rejected by General Motors and the vehicle will be returned to the Daily Rental Company. If the vehicle is returned at a later date, a $75.00 re-inspection fee will be charged. 3. Rental Account request for vehicle return “after” acceptance a. Payment can be stopped - The vehicle will be released to the Daily Rental Company from its current location.A $250 administrative fee will be charged to the Daily Rental Company in addition to all other expenses incurred by GM on the vehicle, including but not limited to inspection fees, shipping, marshalling yard, and auction expenses, on a cost basis. b. Payment can not be stopped or funds have already been disbursed - The vehicle will not be returned to the rental account. VIII.PERMANENTLY REJECTED VEHICLES A. Should disqualifying damage be noted after vehicle acceptance, General Motors will invoice the Daily Rental Company for the vehicle purchase price, an administrative fee of $250, plus any additional costs incurred following vehicle acceptance by GM (i.e., freight, 2010 General Motors Return Guidelines Final:February 15, 2010 18 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 cleanup, repairs), by a debit to current funds, or if no funds are available, a check forwarded to: General Motors LLC Fleet and Commercial Operations - Remarketing Renaissance Center Tower 100, 16th Floor MC 482-A16-B36 Detroit, MI 48265-1000 B. Vehicles removed from the program in accordance with the terms and conditions of the Program become the responsibility of the Daily Rental Company.The Daily Rental Company is responsible for arranging vehicle pick-up at a location designated by General Motors. IX.MISCELLANEOUS ITEMS A. GENERAL RETURN FACILITY GUIDELINE Any abuse of personnel or property at a GM authorized return facility by a Daily Rental Company representative will result in the immediate expulsion of said person from the GM authorized return facility. B. HOLIDAYS General Motors approved turn-in locations will be closed on the following dates: 2010 CY - January 1st, May 31st, July 5th September 6th, November 25th & 26th and December 24th, through January 1st, 2011.General Motors reserves the right to amend this list of dates at its discretion. C. CONTACT INFORMATION All questions pertaining to the foregoing Turn-In Standards and Procedures should be directed to the appropriate General Motors Remarketing Customer Support Team Member: 2010 General Motors Return Guidelines Final:February 15, 2010 19 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 GM RENTAL SUPPORT GROUP John Pruse, Manager 313-665-1410 john.pruse@gm.com Sandy Grinsell, Enterprise / Vanguard / Licensees andHertz / Licensees 313-667-6437 sandy.grinsell@gm.com Tom Martin,Avis Budget / Licensees, Inspection Providers, Technical Bulletins and Rental Return Guidelines 313-667-6434 thomas.martin@gm.com Audre’ Walls,Independent Rental Accounts,Inspection Providers and Special Projects 313-667-6444 audre.walls@gm.com 2010 General Motors Return Guidelines Final:February 15, 2010 20 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 EXHIBIT A GENERAL MOTORS VEHICLE CATEGORIES / PRIOR REPAIR LIMITS CATEGORY #1 CATEGORY #2 CATEGORY #3 CATEGORY #4 CHEVROLET CHEVROLET CHEVROLET CHEVROLET Aveo Equinox Impala Corvette Cobalt Malibu Camaro Suburban Cruze Uplander Tahoe HHR PONTIAC TrailBlazer / EXT G6 Express Van BUICK PONTIAC Torrent Colorado Lucerne G5 Vibe Silverado Avalanche CADILLAC GMC Traverse CTS (All Models) Terrain DTS BUICK SRX SATURN LaCrosse STS Aura Regal Escalade (All) Vue Vibe PONTIAC GMC Grand Prix Yukon / XL G8 GMC Envoy / XL Savana Van Canyon Sierra Acadia SATURN Relay Outlook HUMMER H3 2010 General Motors Return Guidelines Final:February 15, 2010 21 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 EXHIBIT B PAINTLESS DENT REMOVAL (PDR) PROCESS AND LIMITATIONS A. PDR Categories 1. Size of rounded dent, up to four (4) inches in diameter. 2. Number of dings per panel, up to seven (7) per panel, at $50 per panel. 3. Number of dings per panel, between eight (8) and twelve (12) per panel, at $75 per panel. 4. Number of dings per panel, between thirteen (13) and fifteen (15) per panel, at $100 per panel. 5. One single dent, up to six (6) inches in diameter or one large shallow dent up to 18 inches in the hood, roof or deck lid, at $100. B. PDR Process - The PDR process can be utilized in the repair of the following areas: 1. Dings and dents varying in size and shape. 2. Minor creases, shallow palm prints and protrusions. 3. Dents in body feature lines. C. PDR Limitations 1. General Motor’s inspection providers will utilize the Dent Wizard, Paintless Dent Removal Guide to determine panel accessibility by vehicle. 2. Creases that exceed six (6) inches will not be considered. 3. Sharp creases, regardless of size, will not be considered. 4. If the paint is broken, PDR is not to be considered, unless otherwise specified by panel or area. 5. No hole drilling will be acceptable in the PDR process. 6. PDR may be used to repair existing, qualifying PDR repairable, damage to a previously repaired panel that meets GM and industry repair standards.PDR is not acceptable for use on a poor previously repaired panel. 7. The Dent Wizard Glue Stick process can be used to repair dents where previously not assessable.The charge for this process is the some as traditional PDR.Please see the requirements for a Glue Stick repair to be considered below. a. No paint damage may exist in or near the area to be repaired.This process will pull damaged or loose paint away from the body. b. The vehicle must have original factory paint as consistency in base coat and clear coat offer the best opportunity for a successful repair. c. A dime to a half dollar size dent either round or oval can be considered for this type of repair. d. Shallow or soft impacts with a depth of a ¼ inch or less that is NOT creased or sharp may be considered for a glue stick repair. e. Damage on a panel edge or body line cannot be considered for a glue stick repair. D. If the damage exceeds the PDR limitations of these guidelines, paint and metal time will apply. 2010 General Motors Return Guidelines Final:February 15, 2010 22 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 EXHIBIT C MET PROGRAM PRICE LIST MET Part Description PRICE Navigational CD / DVD 13 Inch Tire 14 Inch Tire 15 Inch Tire 16 Inch Tire P 16 Inch Tire T 16 Inch Tire U 17 Inch Tire All 18 Inch Tire All 19 Inch Performance Tire 19 Inch X Over Tire 20 Inch Tire All 22 Inch Tire All Alloy Wheel Appearance Fee Ash Tray Ash Tray – Multiple Ash Tray with Lid Cargo Cover – Malibu Maxx Cargo Cover – TrailBlazer / Envoy Rear Floor Storage Cargo Net – Trunk Cargo Package Shelf Cargo Shade CD DVD Storage Holder Cell Phone / Sun glass Holder Cigarette Lighter $8 Cigarette Lighter – Multiple $ 16 Console – Second Row Mini Van Cup Holder Cup Holder – Multiple $ 30 Dirty Interior Dome Light Cover $5 Dome Light Cover – Multiple DVD Remote DVD Wireless Headphone (1) DVD Wireless Headphone (2) Emergency Highway Package $ 144 Floor Mat – Cargo Area – SUV and Van Floor Mat Set – Front – Passenger Car Floor Mat Set – Front – SUV Floor Mat Set – Front – Van Floor Mat Set – Rear – Passenger Car 2010 General Motors Return Guidelines Final:February 15, 2010 23 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 Floor Mat Set – Rear – SUV Floor Mat Set – Rear – Van Foot Pedal Pad $5 Foot Pedal Pad – Multiple Hanger Hook $5 Hawaii Outer Island Shipping Fee Hawaii Ship Back Surcharge Interior Emblem $8 Interior Emblem – Multiple Key - Electronic Engine Key – Engine $7 Key – Trunk $4 Keyless Remote (1) Includes programming Keyless Remote (2) Includes programming Keyless Remote Reprogram 1 or 2 $ 30 Manual – All Other Manual – Cadillac MET Verification Misc. MET #1 $ 10 Misc. MET #2 $ 20 Misc. MET #3 $ 30 Misc. MET #4 Misc. MET #5 Onstar Antenna (Glass Mounted) $ 32 Organizer Package Cargo Radio Knob $5 Repair Verification $ 75 Seat Belt Molding $5 Spare tire cover (Passenger car - trunk) Trunk Mat – Cadillac Air Compressor Kit EXTERIOR Antenna Mast $8 Body Side Mldg F Dr Car Body Side Mldg F Dr Trk Body Side Mldg F Fdr Car Body Side Mldg F Fdr Trk Body Side Mldg Qtr Pnl Car Body Side Mldg Qtr Pnl Trk Body Side Mldg R Dr Car Body Side Mldg R Dr Trk Convertible Boot – Center Cover Convertible Boot – Outer Cover Convertible Boot Bag Door Revel Mldg Car 1 Door Revel Mldg Car 2 2010 General Motors Return Guidelines Final:February 15, 2010 24 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 Gm Logo Small All $4 Hood Ornament Name Plate Rear Car Name Plate Rear Trk Plastic Lug Nut Cover Rocker Mldg Car 1 Rocker Mldg Car 2 Rocker Mldg Trk 1 Rocker Mldg Trk 2 Roof Seam Molding Lt Car Roof Seam Molding Rt Car Spare Tire Cover – Truck Only Spare Tire Hanger – Van Wheel 1Cover Truck Wheel 1 Cover Car Wheel 1 Ctr Cap Car Wheel 1 Ctr Cap Trk Wheel 2Cover Truck Wheel 2 Cover Car Wheel 2 Ctr Cap Car Wheel 2 Ctr Cap Trk Wheel 3Cover Truck Wheel 3 Cover Car Wheel 3 Ctr Cap Car Wheel 3 Ctr Cap Trk Wheel 4Cover Truck Wheel 4 Cover Car Wheel 4 Ctr Cap Car Wheel 4 Ctr Cap Trk Windshield Glass MISCELLANEOUS – MET ITEM The MET program also includes the acceptance of vehicles with miscellaneous missing or broken items to facilitate vehicle turn-ins.Examples of these items are: Ø Missing/broken knobs and switches Ø Loose rear speaker wires Ø Missing windshield washer cap Ø Missing emblems The MET codes for these items reflect a flat rate charge as follows: MET #1……………$10 MET #2……………$20 MET #3……………$30 MET #4……………$40 MET #5……………$50 2010 General Motors Return Guidelines Final:February 15, 2010 25 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 Hawaii Outer Island Shipping Fee…………….………$75 Hawaii Ship-Back Surcharge. ……………$450 “Poor Prior Repairs” – Maximum……………$700 2010 General Motors Return Guidelines Final:February 15, 2010 26 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 EXHIBIT D MID – RAIL ASSEMBLY The Mid – Rails are structural components located directly below the occupant compartment of a vehicle just inboard of the inner rocker panel.They are welded to the Torque Box and the vehicle floor pan. A. ACCEPTABLE DAMAGE 1. Minor dents in the Torque Box Cover not caused by collision. 2. Minor dents in the surface of the Mid-Rail that do not bulge, dent or in anyway deform the sides of the rail. 3. Stamped holes in the Mid - Rail that are enlarged or deformed but not torn. 4. Scrapes and scratches confined to the surface of the Mid-Rail not exceeding 12”. 5. Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs and Fixtures. B. REPAIRS 1. There are no acceptable or approved repairs. C. CAUTIONS / CONCLUSION 1. TIE DOWN HOLES a. Mid – Rails are not a component of vehicle tie down.Stamped holes in the Mid – Rail cannot not be used for vehicle tie down. Tie down slots are typically 18mm X 35mm reinforced slots in the underbody.Four to six slots per vehicle are engaged via common hardware to secure a vehicle to commercial transportation equipment. 2. JACKING AND LIFTING a. Significant damage to the Mid – Rail can occur from improper lifting. b. Reasonable care should be taken when jacking or lifting any vehicle.Proper jack and hoist placement locations are shown in the vehicle’s Owners Manual and Shop Manual. ENGINE CRADLE The engine cradle is generally the lowest part of the vehicle.Due to its location on the vehicle, it is subject to abrasions, scarring, and minor denting from road debris.These conditions are normal and not indicative of a product failure or evidence of prior front-end damage. Upon inspection, minor conditions such as the above are to be noted, as non-chargeable as long as there is no disclosure of prior damage or repair to the front of the vehicle, or evidence of misalignment.The Turn Back Guidelines clearly allow the Rental Account to replace the engine cradle, as it is a bolt on part.Sectioning or pulling this part is not allowed. 2010 General Motors Return Guidelines Final:February 15, 2010 27 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 EXHIBIT E, 1 of 4 ATTENTION:Some of the return sites listed below are located at an auction.Please note the address is where the vehicles are to be returned and not necessarily the auction address. GM REMARKETING VEHICLE TURN-IN LOCATIONS The turn in locations listed below are at GM's discretion, and are subject to change. Alabama ADESA BIRMINGHAM AA, 804 Sollie Dr., Moody, AL 35004-0817, (205) 640-7761 Arizona EL MIRAGE DIST. CENTER, 11925 West Thompson Ranch Road, El Mirage, AZ 85336, 623-875-2967 California RICHMOND DIST. CENTER, 861 Wharf Street Richmond, CA 94804, (510) 232-9883 SAN BERNARDINO DIST. CENTER,1698 Santa Fe Way,San Bernardino, CA 92410 909-381-9050 MANHEIM’S SOUTHERN CALIFORNIA AA, 10873 Elm Street, 2nd floor, Fontana, CA 92337, 909-829-1825 Colorado MANHEIM’S DENVER AA, 17500 West 32nd Avenue, Aurora, CO 80011, 303-340-3518 Connecticut SOUTHERN AA, 164 South Main St., East Windsor, CT06088-0388, 860-292-7550 Florida ORLANDO DIST. CENTER, 1600 Pine Avenue, Orlando, FL 32824, 407-438-5505 PALM CENTER DIST. CENTER, 15400 Corporate Road West, Jupiter, FL 33478, 561-625-9615 Georgia ADESA Atlanta AA, 5055 Oakley Industrial Blvd., Fairburn, GA 30265, 770-357-2133 Hawaii HONOLULU DIST CENTER, Pier 51 B Sand Island Road, Honolulu, HI 96819, 808-848-8146 2010 General Motors Return Guidelines Final:February 15, 2010 28 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 MAUI DIST CENTER, Pier 1 - 105 Ala Luna Street, Kahului, HI 96732, 808-848-8146 EXHIBIT E, 2 of 4 Idaho BRASHER’S IDAHO AA, 7355 Eisenman Rd., Boise, ID 83716, 208-395-3111 Illinois MANHEIM’S ARENA ILLINOIS AA, 550 South Bolingbrook Drive, Bolingbrook, IL 60440 630-783-1261 Indiana ADESA INDIANAPOLIS AA, 2950 East Main Street, Indianapolis, IN 46168, 317-838-5777 Louisiana ADESA SHREVEPORT AA, 7666 Highway 80 W., Shreveport, LA 71109, 318-938-7903 x425 Maryland BALTIMORE / JESSUP, 8459 Dorsey Run Road, Jessup, MD 20794, 301-604-7316 Massachusetts ADESA BOSTON / FRAMINGHAM AA, 63 Western Avenue, Framingham, MA 01701, 508-620-2959 Michigan MELVINDALE MARSHALLING YARD, 1461 South Schaefer Road, Melvindale, MI 48122, 734-474-5328 FLINT / COLDWATER MY, 1245 East Coldwater Road, Flint, MI 48505, 810-785-3077 Minnesota MANHEIM’S NORTHSTAR MINNESOTA AA, CANTERBURY PARK, 1100 Canterbury Road, Shakopee, MN 55379, 952-403-9560 Mississippi MANHEIM MISSISSIPPI AA, 7wy. 49 North, Hattiesburg, MS39402, 601-296-0201 Missouri ADESA KANSAS CITY, 1rive, BELTON, MO 64081, 816-318-9912 2010 General Motors Return Guidelines Final:February 15, 2010 29 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 MANHEIM’S ST. LOUIS AA, 13813 St. Charles Rock Road, Bridgeton, MO63045 314-298-2175 EXHIBIT E, 3 of 4 Nebraska MANHEIM’S OMAHA AA, 9201 S. 144th St., Omaha, NE68138, 402-894-5855 Nevada BRASHER’S RENO AA,6000 Echo Ave.,Reno, NV 89506,775-828-3427 MANHEIM’S NEVADA AA, 6600 Auction Lane, North Las Vegas, NV 89165, 702-632-1249 New Jersey PORT NEWARK DIST. CENTER, Lot B Craneway Street, Port Newark, NJ 07114, 973-274-1737 New Mexico MANHEIM NEW MEXICO AA, 102 Woodward, Albuquerque, NM87102, 505-242-3808 New York STATE LINE AA, 830 Talmadge Hill Road, Waverly, NY 14892, 607-565-3533 North Carolina GREENSBORO AA, INC., 3802 West Wendover Avenue, Greensboro, NC 27407, 336-856-2440 North Dakota ADESA FARGO, 1650 East Main Ave., West Fargo, ND 58078, 701-282-8203 x139 Ohio COLUMBUS FAIR AA,2170 New World Dr.,Columbus, OH 43207,614-497-1710 Oklahoma DEALERS AA OF OKLAHOMA CITY, 2900 West Reno Ave., Oklahoma City, OK37107, 405-290-7192 Oregon MANHEIM PORTLAND AA, 3000 North Hayden Island Dr., Portland, OR 97217, 503-286-8884 Pennsylvania MANHEIM PITTSBURGH AA, 145 Lindsay Road, Zelienople, PA 19014, 724-631-0094 2010 General Motors Return Guidelines Final:February 15, 2010 30 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 South Carolina MANHEIM’S DARLINGTON AA, Hwy. 34 West, 1111 Harry-Bird Hwy. Darlington, SC29532, 843-393-2000 EXHIBIT E, 4 of 4 Tennessee ADESA MEMPHIS AA, 5400 Getwell Rd., Memphis, TN37210, 901-365-8978 MANHEIM NASHVILLE AA, 8400 Eastgate Blvd., Mt. Juliet, TN37122, 615-773-4961 Texas ADESA SAN ANTONIO AA,200 S. Callaghan Road,San Antonio, TX 78227, 210-432-2253 MANHEIM’S HOUSTON AA, 14450 West Road, Houston, TX 77041, 281-955-4654 ADESA DALLAS AA, 3501 Lancaster-Hutchins Rd., Hutchins, TX 75141, 972-284-4778 Utah MANHEIM UTAH AA, 1650 W. 500 South, West Bountiful, UT 84087, 801-299-9871 Washington TACOMA DIST. CENTER, 2810 Marshall Ave. Suite “B”, Tacoma, WA 98421, 253-719-1761 Wisconsin MANHEIM MILWAUKEE AA, 2833 South 27th Street, Franksville, WI 53126, 262-824-2529 2010 General Motors Return Guidelines Final:February 15, 2010 31 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 EXHIBIT F GM Approved 2eplacement Tire Table For Electronic Receipt, See Replacement Tire Table.xls file 2010 General Motors Return Guidelines Final:February 15, 2010 32 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after February 15, 2010 EXHIBIT G MET Tire Program Replacement Tires MET Number Tire Size
